Title: John Martin Baker to Thomas Jefferson, 16 July 1809
From: Baker, John Martin
To: Jefferson, Thomas


          
            Sir, Washington City July 16th 1809
             I have the Honor to make known to You, that in all the present month, I shall embark with my family for the Balearick Islands; (via Algiers) immediately on my arrival at Majorca, I shall have the satisfaction Sir, to select, and Ship per the very first opportunity, the Two Pipes Albaflor wine, and address them, as you were pleased to direct me, and now take the liberty Sir, to inclose a list of the other articles the production of the Island of Majorca, any of which, that you may please to have sent; I pray you to oblige me with your order, I will have the gratification to select them, see them packed, and Shipped. Mrs. Baker prays you Sir, to accept her most Respectful Compliments, and joins me with our Children in prayers for your Preservation, Health and Happiness.
            I have the Honor to be With the Highest Respect and Gratitude Sir, Your Most obedient humble Servant. John Martin Baker.
          
          
             Mrs Baker desires me to say Sir, that she would be highly gratified with the view of Monticello, to have it inlayd in Landscape, at Majorca
          
        